Citation Nr: 0433579	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  97-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.

WITNESSES AT HEARING ON APPEAL

The veteran and RT


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to December 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1997 and March 1997 rating decisions 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 1997 rating decision, 
the RO continued the 20 percent evaluation for lumbosacral 
strain.  In the March 1997 rating decision, the RO denied 
entitlement to a total rating for compensation based upon 
individual unemployability.

In October 2004, the veteran and a friend testified at a 
video conference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  The veteran submitted an 
additional piece of evidence at the hearing; however, it was 
a copy of a service medical record.  Therefore, while the 
veteran did not submit a waiver for initial consideration, 
the claim for an increased rating for the low back disorder 
need not be remanded because this records was already in the 
claims file.

The issue of entitlement to a total rating for compensation 
based upon individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Lumbosacral strain is manifested by no more than moderate 
functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002), 4.71a, Diagnostic Code 
5237 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a May 
2001 letter and the November 2002 supplemental statement of 
the case.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (1994) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  The May 2001 letter and the November 2002 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  He has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The Board notes that the criteria for evaluating disabilities 
of the spine changed in September 2003.  The veteran has not 
been provided with the amended criteria; however, the Board 
finds he is not prejudiced by this.  For example, the amended 
criteria evaluates diseases and injuries of the spine based 
on limitation of motion.  The veteran's spine disorder has 
been evaluated based upon limitation of motion.  Even if the 
veteran had been informed of the amended criteria, it would 
not have changed the ranges of motion reported by the medical 
examiners in the examination reports.  It is upon this basis 
which the Board finds that the veteran has not been 
prejudiced by VA not providing him with the amended criteria 
for evaluating diseases and injuries of the spine.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, it must 
be noted that while changes have been made to the criteria 
addressing intervertebral disc syndrome, the veteran is not 
service connected for intervertebral disc syndrome or a 
herniated disc.  In fact, he was denied service connection 
for a herniated disc in a May 1988 Board decision.  
Therefore, this criteria would not be applicable to his claim 
for an increased evaluation.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA had attempted to obtain the veteran's Social 
Security Administration records but was informed that the 
veteran was not in receipt of Social Security Administration 
disability benefits (rather, he is in receipt of retirement 
benefits).  The veteran confirmed this finding at the October 
2004 hearing.  He has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard, 4 Vet. App. 384.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

II.  Increased Rating

Service connection for lumbosacral strain was granted by 
means of a December 1953 rating decision and assigned a 
noncompensable evaluation.  In July 1985, the veteran was 
granted a 10 percent evaluation.  In March 1993, the Board 
granted a 20 percent evaluation for lumbosacral strain, which 
was effectuated by the RO that same month.  The 20 percent 
evaluation has remained in effect since that time.  

A November 1996 memorandum regarding the veteran's 
infeasibility for vocational rehabilitation was construed as 
a claim for an increased rating.

A July 1996 private physical capacities evaluation shows that 
the veteran was observed bending forward from the waist and 
keeping his knees straight for 21 repetitions.  The 
occupational therapist stated that the veteran exhibited 
normal range of motion and movement pattern, but noted the 
veteran complained of some increased pain in his low back.  
He concluded that while the veteran had chronic low back 
pain, he was "very physically fit and conditioned for his 
age in spite of the residual pain symptoms. . .  He certainly 
does not appear to be permanently and totally disabled by his 
back condition. . . ."  

VA treatment records, dated from October 1995 to April 1999, 
from the Boise, Idaho, facility are silent for any back 
complaints.  An October 1999 VA outpatient treatment report 
shows that the veteran complained of back pain.  The examiner 
stated that the veteran's range of motion of the lumbar spine 
was "very good."  The veteran's reflexes were 2+ and 
straight leg raising was negative to 60 degrees without pain.  
The impression was no evidence of nerve root compression.  

A February 2000 VA outpatient treatment report shows that the 
veteran reported low back pain.  He denied any radicular 
symptoms and weakness.  Extremities had full range of motion.  

In August 2000, the veteran submitted a private medical 
record, dated February 1989, wherein the private physician 
stated that the veteran had nerve root irritation probably at 
the L4-L5 level and that the veteran was "at least 30 
[percent] disabled from all activity due to this service-
connected low back injury."  

A November 2001 VA examination report shows that the veteran 
reported he had developed back pain while in the service.  He 
stated that currently he had back pain when he would sit or 
stand and particularly when he walked.  Range of motion of 
the lumbar spine was 80 degrees of flexion, 20 degrees of 
extension, 35 degrees of lateral bending, bilaterally, and 
30 degrees of rotation, bilaterally.  Motor examination was 
5/5-he had strong hip flexors, abductors, adductors, and 
internal and external rotators.  The examiner noted that the 
veteran had symmetrical strength on walking on his toes and 
dorsiflexing both feet and toes.  He noted that when the 
veteran was in a supine position, he would limit 
"functionally" straight leg raising.  He stated he measured 
this about three times.  Sensation was intact, but the 
examiner stated that it was "variable."  The examiner noted 
subsequently that the veteran did not have any sensory loss, 
while noting that there was "significant variability."  

The examiner stated that he had reported the veteran's 
symptoms and that the functional impairment was based on his 
examination of the veteran.  He stated he could not relate 
the lumbar disc injury to the injury the veteran sustained in 
service.  The examiner stated the veteran had normal 
residuals from having a lumbar laminectomy.  He stated he 
could not find any evidence of weakened movement or 
incoordination.  There was no excess fatigability manifested 
during the examination.  As to pain being visibly manifested, 
the examiner stated that none was noted today and he found no 
objective manifestations of pain attributable to the service-
connected disability.  He noted he found functional pain 
behaviors with some give way weakness.  

At the October 2004 hearing before the undersigned, the 
veteran stated that the examiner did not use a goniometer to 
determine his range of motion of the lumbar spine.  He also 
complained of statements that the examiner made in the 
report.  The veteran testified he had muscle spasms and that 
he could walk about six blocks before fatigability set in.  
He stated he had leg problems.  The veteran testified he 
could not sit still for very long, that he had to be on the 
move all the time.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As stated previously, the criteria for evaluating diseases or 
injuries of the spine were amended in September 2003.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.  
Additionally, as previously stated, the veteran's disability 
does not include the symptoms as a result of the herniated 
disc.  Therefore, the Diagnostic Codes that address a 
herniated disc are not applicable to the veteran's claim.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2004).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for lumbosacral strain.  
Considering the veteran's service-connected lumbosacral 
strain under the former criteria, the evidence shows that his 
limitation of motion has been no more than moderate in 
degree.  While not stated under the former criteria, the 
normal range of motion of the lumbar spine is 90 degrees of 
flexion and 30 degrees of extension, lateral flexion, and 
rotation.  In July 1996, he was described as having normal 
range of motion of the spine.  In October 1999, the examiner 
stated that the veteran's range of motion of the lumbar spine 
was "very good."  In November 2001, he had 80 degrees of 
flexion, 20 degrees of extension, 35 degrees of bilateral 
flexion, and 30 degrees of bilateral rotation.  The Board 
finds that such limitation of motion shown in the medical 
records is no more than moderate in degree.  

At the October 2004 hearing, the veteran testified that he 
felt that the examiner did not properly determine his 
limitation of motion.  The Board finds that the preponderance 
of the evidence is still against a finding that the veteran's 
limitation of motion has been any more than moderate during 
the appeal period.  Considering the veteran's service-
connected lumbar spine disability under Diagnostic Code 5295, 
there has been no evidence that the veteran has muscle spasm, 
nor does the evidence show that the veteran has listing of 
the whole spine to the opposite side or a positive 
Goldthwait's sign to warrant a 40 percent evaluation.  
Additionally, his limitation of motion has not been shown to 
be severe or marked.  Therefore, no more than a 20 percent 
evaluation would be warranted under Diagnostic Code 5295.

In considering the veteran's range of motion under the 
amended criteria, the veteran had 80 degrees of flexion, 
20 degrees of extension, 35 degrees of lateral bending, and 
30 degrees of rotation in November 2001  Such limitation of 
motion falls under the 10 percent evaluation, which states 
that flexion between 60 degrees but not greater than 85 
degrees warrants a 10 percent evaluation.  Thus, the 
veteran's limitation of flexion is at the minimum level to 
be at the 10 percent evaluation.  If evaluating the 
disability under his combined range of motion, it would 
warrant a 10 percent evaluation, as the veteran's combined 
range of motion at the time of the July 2001 examination was 
210 degrees and the combined range of motion under the 
10 percent evaluation is between 120 degrees and 
235 degrees.  Therefore, it is more favorable to the veteran 
to evaluate his service-connected lumbar spine disorder 
based upon the former criteria.  The service-connected 
disability is no more than 20 percent disabling.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  When examined 
in July 2001, the examiner stated that he found no objective 
evidence of pain.  He also stated he found no evidence of 
weakness, incoordination, or excess fatigability.  He noted 
that when examining the veteran's strength, he had 5/5, but 
that in determining the veteran's sensation, there were 
variations in the veteran's report of symptoms.  At the Board 
hearing, the veteran stated that he was in constant pain as a 
result of his back disorder.  The Board finds that the 
20 percent evaluation contemplates the veteran's pain.  At 
the hearing, the veteran stated he was not receiving 
treatment for his back disorder.  The Board finds that the 
functional impairment described in the July 2001 examination 
report is indicative of no more than moderate functional 
impairment due to pain or any other factor and thus no more 
than a 20 percent evaluation is warranted.

The Board is aware that the veteran asked to have another 
examination, asserting that the examiner made inaccurate 
statements and did not measure his range of motion with a 
goniometer.  The ranges of motion reported by the examiner 
are consistent with those reported in other medical records.  
Additionally, the statements that the veteran has stated were 
incorrect have not been used in the Board's determination of 
whether an increased rating is warranted.  Therefore, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary. 

The veteran is competent to report his symptoms; however, to 
the extent that he described that his low back pain warranted 
an increased evaluation, the medical findings do not support 
his assertions.  Again, there was almost no objective 
evidence of pain and slight limitation of motion at the time 
of the July 2001 examination.  The Board accords more 
probative value to the clinical findings made by medical 
professionals than to the veteran's statements and testimony, 
even if sworn, as to his symptomatology in connection with a 
claim for increased benefits.  Consequently, the Board finds 
that the preponderance of the evidence is against a finding 
that the service-connected lumbosacral strain warrants any 
more than a 20 percent evaluation, for the reasons stated 
above.  Gilbert, 1 Vet. App. at 55.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's lumbosacral strain now causes or has 
in the past caused marked interference with his employment.  
The veteran has stated that he is retired and in receipt of 
Social Security Administration retirement benefits.  This 
would not establish that marked interference with his 
employment beyond the contemplated rating has been 
demonstrated.  The veteran has not had in the past or now 
requires frequent periods of hospitalization post-service 
rendering impractical the use of the regular schedular 
standards.  Id.


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.




REMAND

In January 2001, the Board remanded the claim for a total 
rating for compensation based upon individual 
unemployability.  It requested that the veteran undergo a 
social and industrial survey.  Specifically, the Board 
ordered:

[T]he RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as a result of his service-connected 
disability.  The social worker should 
distinguish, if feasible, between the 
veteran's service-connected disability 
and any nonservice-connected conditions 
found to be present.  The claims folder 
and a copy of this remand must be 
provided to the social worker for review 
in conjunction with the examination.

An examination was provided to the veteran in July 2001.  The 
clinician stated the following: "It is in this clinician's 
opinion that [the veteran's] C-file and history of medical 
treatment for his said condition speak to his limitations and 
unemployability status."  The clinician did not provide 
his/her own opinion as to the degree of industrial impairment 
as a result of the veteran's service-connected lumbosacral 
strain.  The Board finds that the clinician's report is 
insufficient for the Board to make a determination.  
Additionally, the Board notes that the veteran is service 
connected for lumbosacral strain and not a herniated disc.  
Service connection has been previously denied for a herniated 
disc and thus that part of the veteran's back disorder may 
not be considered when determining whether he cannot work due 
to the service-connected lumbosacral strain.  

The Board is obligated by law to ensure that its directives 
are followed, as well as those of the Court.  The Court has 
stated that compliance by the Board and the agency of 
original jurisdiction with remand directives is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  The Board finds that 
this claim must be remanded for compliance with the January 
2001 remand.

Accordingly, the case is hereby REMANDED for the following 
action: 

Arrange for the veteran to undergo a VA 
social and industrial survey.  The social 
worker should comment on the degree of 
industrial impairment which the veteran 
experiences as a result of his service-
connected disability of lumbosacral 
strain.  The social worker should be 
informed that the veteran is not service 
connected for a herniated disc and should 
distinguish, if feasible, between the 
veteran's service-connected disability 
and any nonservice-connected conditions 
found to be present.  The claims folder 
and a copy of this remand must be 
provided to the social worker for review 
in conjunction with the examination.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



